Pee Curiam :
There is nothing in the plaintiff’s assignments of error which requires extended comment Taking the deeds of Jacob Kuhns and Adam Bowman with the Murry drafts, neither the deed nor draft under which the plaintiff claims gave him the land which he claims, so that the marked line, found on the ground, was of no moment in the controversy. Such line, when called for by a deed or survey, is conclusive; but when not called for, it goes for nothing. Why should the plaintiff be allowed to adopt a line called for neither by his deed nor the draft from which it was made? The proposition is preposterous. Obviously the line in controversy was but experimental, and was not adopted by the grantor of the contestants. The questions involving the statute of limitations were properly ruled as were those concerning evidence.
The judgment is affirmed.